Citation Nr: 0302458	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for chronic dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).


FINDING OF FACT

The veteran has chronic dermatitis which had its onset during 
active service.


CONCLUSION OF LAW

Service connection for chronic dermatitis is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for a skin disability.  No further assistance in 
developing the facts pertinent to the issues is required. 

In July 2002, the Board undertook additional development 
regarding the issue pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002), consisting of a VA examination 
which was conducted in October 2002.  If the Board obtains 
pertinent evidence that was not submitted by the appellant or 
the appellant's representative, pursuant to 38 C.F.R. 
§ 19.9(a), the Board will notify the appellant and his or her 
representative, if any, of the evidence obtained by 
furnishing a copy of such evidence.  See 38 C.F.R. 
§ 20.903(b) (2002).  In this case, the only evidence received 
was the report of the October 2002 VA examination of the 
veteran, which is essentially evidence provided by the 
veteran.  As such, no notice of that evidence is required.  
In any event, in light of the Board's favorable decision in 
this matter, there is no prejudice to the veteran.

The veteran seeks service connection for a skin disability, 
which he asserts had its onset during active service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

The service medical records show that during hospitalization 
from November to December 1956, the veteran was treated for 
mild fungus of the neck and groin areas.  

On VA examination in October 2002, the examiner indicated 
that the claims file, including, the veteran's service 
medical records, were reviewed.  The examiner indicated that 
the veteran received inservice treatment for a skin rash and 
post service treatment for dermatitis, variously affecting 
the scalp, neck, chest, abdomen, back and legs.  The veteran 
reported that without continuous treatment, the rash 
worsened.  The final diagnosis was chronic dermatitis.  The 
examiner concluded that it was likely that the veteran's 
current skin condition was related to the groin and neck rash 
described during the hospitalization in service in 1956.  

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
that the veteran's claim for service connection for a skin 
disability, diagnosed as chronic dermatitis.  The medical 
evidence includes the opinion of VA examiner in 2002 
concluding that the veteran's current chronic dermatitis was 
related to the skin rash for which he received treatment 
during service.  There is no medical evidence to refute this 
conclusion and the Board finds that service connection is 
warranted for chronic dermatitis.


ORDER

Service connection for chronic dermatitis is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

